Citation Nr: 0408665	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  01-08346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Regan, Counsel



REMAND

The veteran served on active duty from October 1943 to August 
1945, and he died in June 2000.  The appellant in this case 
is his widow.

This case came to the Board of Veterans' Appeals (Board) from 
a September 2000 RO decision which denied service connection 
for the cause of the veteran's death.  The Board itself 
developed additional evidence, as was then permitted by 
38 C.F.R. § 19.9(a)(2) (2002), and the appellant did not 
specifically waive RO initial consideration of that evidence.  
Thereafter, in a March 2003 decision, the Board denied the 
claim.  

The appellant then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a July 2003 motion, the VA 
Secretary requested the Court to vacate and remand the Board 
decision; an October 2003 Court order granted the motion.  
The basis for the motion and Court order was a recent 
decision by the Federal Circuit which invalidated the Board's 
procedure of developing evidence on its own.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  

The case was then returned to the Board.  In February 2004, 
the appellant, through her representative, submitted 
additional evidence (an amended death certificate) directly 
to the Board, and they waived initial RO consideration of 
such evidence.  In addition, by March 2004 written argument, 
the appellant's representative waived initial RO 
consideration of all evidence, including the evidence which 
the Board had previously developed on its own.

Based on the evidence now assembled, the Board finds that 
there is more evidence which has to be developed, and such 
development must be done by the RO.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003); Disabled American 
Veterans, supra.

By way of background, during his 1943-1945 active duty, the 
veteran was treated for frostbite and related gangrene of the 
feet.  At the time of his death many years after service, he 
was service-connected for residuals of cold injury (i.e., 
frostbite) of the hands and feet (with a combined 80 percent 
rating) and for residuals of a nasal fracture (rated 0 
percent).  According to evidence currently on file, 
cardiovascular disease (including hypertension and 
cerebrovascular disease) is first documented in the late 
1990s.  The veteran died in June 2000, and the original death 
certificate (signed by Long Tran, M.D.) states that the 
immediate cause of death was aspiration pneumonia, due to or 
the consequence of a cerebrovascular accident.  A November 
2000 private medical opinion by Dr. Enrique Lopez-Moscoso 
essentially opined that the veteran's service-connected 
frostbite residuals led to the cardiovascular problems which 
caused death.  A VA doctor (Dr. Michael V. Canale) who 
reviewed all the records opined in June 2001 and March 2003 
that the veteran's service-connected frostbite residuals did 
not cause or contribute to his death.  In an amended death 
certificate signed in June 2003, Dr. Long Tran stated that 
the veteran had severe frostbite and gangrene in service, 
which caused neuropathy and circulation problems, which 
caused nerve damage, which led to stroke and pneumonia, which 
led to death.  In a January 2004 statement, the appellant 
requested that the VA provide another medical opinion on 
whether the veteran's service-connected cold injury residuals 
caused or contributed to death.

In the judgment of the Board, the RO should develop 
additional medical records, and another VA medical opinion 
should be obtained which considers updated evidence in the 
file.  Accordingly, the case is remanded for the following 
action:

1.  The RO should contact Dr. Long Tran 
and request all records in his possession 
concerning treatment of the veteran for 
any condition during his lifetime.  The 
RO should also ask Dr. Long Tran to more 
fully explain the medical rationale for 
his opinion (as expressed in the June 
2003 amended death certificate) that the 
service-connected frostbite residuals 
ultimately led to the fatal stroke.

2.  The RO should ask the appellant to 
identify all VA and non-VA medical 
providers who treated the veteran during 
his lifetime for any type of 
cardiovascular disease.  The RO should 
then obtain copies of the related medical 
records which are not already in the 
claims folder.

3.  After the above is accomplished, the 
claims folder should be forwarded to and 
reviewed by a VA doctor who is 
knowledgeable of the effects of cold 
injury/frostbite residuals.  Based on a 
review of historical records and medical 
principles, the doctor should provide a 
medical opinion, with adequate rationale, 
on whether the veteran's service-
connected cold injury residuals caused or 
contributed to his death.  The VA doctor 
should discuss the approximate date of 
onset and etiology of the veteran's 
cardiovascular/ cerbrovascular disease, 
and should explain whether or not the 
service-connected cold injury residuals 
led to the cardiovascular/cerebrovascular 
disease.

4.  Thereafter, the RO should review the 
claim for service connection for the 
cause of the veteran's death.  If the 
claim is denied, the RO should provide a 
supplemental statement of the case to the 
appellant and her representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


